Title: To Alexander Hamilton from Thomas Jefferson, 13 October 1792
From: Jefferson, Thomas
To: Hamilton, Alexander



Sir
Philadelphia Oct. 13. 1792.

In pursuance of powers which mr Short had confided to me, and urged by the circumstances of the moment, I thought it expedient to desire on the 19th. of April last that no transfer might be permitted of any stock standing in his own name or in the name of any other for his use. The circumstances no longer existing which dictated that caution I desire that the caveat may be considered as withdrawn. I have the honor to be with great respect
Sir   Your most obedt. humble servt
Th: Jefferson
The Secretary of the Treasury
